Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





BARRY F. MILLER and 
MARIA J. MILLER,

                                    Appellants,

v.

SUNNY VIEW, LLC, VIEW POINT
ACREAGE, LLC, BELLA VISTA
CUSTOM HOMES, INC., ANDRES E.
TELLES D/B/A ATCON ENGINEERING
& SURVEYING, and LANDAMERICA
LAWYERS TITLE OF EL PASO,

                                    Appellees. 

§
 
§
 
§
 
§
 
§

§

 §

 §

 §




No. 08-10-00045-CV

Appeal from
 120th District Court

of El Paso County, Texas

(TC # 2007-2515)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is the joint motion of Appellants, Barry F. Miller and Maria J.
Miller, and Appellees, Sunny View, LLC, View Point Acreage, LLC, Bella Vista Custom Homes,
Inc., and Andres E. Telles d/b/a Atcon Engineering & Surveying, to dismiss a portion of the appeal
pursuant to Tex.R.App.P. 42.1 because the parties have reached a partial settlement.  These parties
have agreed to dismiss the appeal concerning all claims by and between them.  The Millers intend
to continue their appeal of an order granting summary judgment in favor of LandAmerica Lawyers
Title of El Paso.  We grant the motion and dismiss the portion of the appeal concerning the settling
parties.  Pursuant to the parties’ agreement, we assess costs against the party incurring same.  See
Tex.R.App.P. 42.1(d)(absent agreement of the parties, the court will tax costs against the appellant). 
            Due to the partial dismissal, it is necessary to restyle the appeal.  The appeal will proceed in
the same cause number as Barry F. Miller and Maria J. Miller v. LandAmerica Lawyers Title of
El Paso. 

July 30, 2010                                                               
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Rivera, J., not participating